LATTIMORE, Judge.
Conviction for receiving and concealing stolen property under the value of $50; punishment, twenty days confinement in the county jail.
This is a companion case to cause No. 14592, Snider v. State, 119 Texas Crim. Rep., 635, 44 S. W. (2d) 997, opinion this day handed down. The record is practically identical, the facts introduced upon this trial being substantially the same as those heard in the other case. In that case appellant was convicted for receiving and concealing a motor meter, and in the case at bar appellant was convicted for receiving and concealing a tire, tube and wheel of the value of $15. As stated in our opinion in the other case, there is no question but that appellant was guilty of the theft of the wheel, tire and tube, he being a party to the criminal enterprise looking to the taking of the property, being present when the theft was consummated, apparently engaged in doing his part, — carried the entire party to the scene of the theft, drove them away, and took as his part of the loot the motor meter, and the wheel, tire and tube involved in the instant prosecution. Upon the same authorities and for the same reasons advanced in the opinion in cause No. 14592, Snider v. State, supra, the judgment will be reversed and the cause remanded.

Reversed and remanded.